DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Group I: Claims 1-5, 10-14, and 19-20
Group II: Claims 6, 15
Group III: Claims 7, 16
Group IV: Claims 8, 17
Group V: Claims 9, 18
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, and in addition, these species are not obvious variants of each other based on the current record.
Group I is directed to a single UAV comprising medical equipment – an automated external defibrillator (AED) and an epinephrine auto-injector, that is deployed. 
Group II is directed to a single UAV comprising visual surveillance equipment that is deployed.
Group III is directed to two UAVs, one UAV having medical equipment, and a second UAV having visual equipment that are both deployed.
Group IV is directed to at least two or more UAVs that are deployed to a region based on detected radio signal(s).
Group V is directed to two deployed UAVs, one UAV deployed to an emergency location, and a second UAV deployed to a perimeter location, based on data obtained from a gunshot detection system.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1, and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, Group I would require search queries for emergency types requiring the usage of medical device terms and/or using at least following CPCs: A61K31/137 and/or A61M5/20 and/or A61N1/3904.
Group II would require a different field of search with search queries for the usage of cameras/optical devices and/or requiring at least the use of CPC B64C 2201/127.
Groups III-V are directed to two UAVs and/or two or more UAVs, again requiring a different field of search with search queries focused on a plurality of UAVs as opposed to a single UAV in Groups I-II.
Group IV requires another different field of search using search queries for detected radio signals and/or requiring the use of at least the CPC B64C2201/122. 
Group V requires another different field of search using search queries at least focused on gunshot detections.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571)272-6488. The examiner can normally be reached 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661